Name: Commission Regulation (EEC) No 2325/86 of 24 July 1986 on communications from Member States to the Commission with regard to peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: information technology and data processing;  plant product;  agricultural structures and production
 Date Published: nan

 25. 7 . 86 Official Journal of the European Communities No L 202/21 COMMISSION REGULATION (EEC) No 2325/86 of 24 July 1986 on communications from Member States to the Commission with regard to peas , field beans and sweet lupins approved in accordance with Article 8 (2) of Regulation (EEC) No 2036/82 and the number of producers belonging to them. Article 2 Member States shall , not later than Friday of each week, notify the Commission of the quantities of peas and field beans on one hand, and the quantities of sweet lupins on the other, for which applications for a certificate of advance fixing of aid as referred to in Article 6 (4) of Regulation (EEC) No 2036/82 have been received during the previous week. The information shall be supplied separately for products intended for animal feed and products intended for human or similar consumption . However, if during any week a Member State receives no such applications, the requirement for weekly notification to the Commission shall not apply. In such a case the Member State concerned shall inform the Commission, at the time that it forwards the monthly information required under Article 4, of any weeks during which no applications were received . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ( ] ), as last amended by Regu ­ lation (EEC) No 1 485/85 (2), and in particular Article 5 thereof, Whereas, in order to ensure sound management of the measures laid down for peas, field beans and sweet lupins, Member States must keep the Commission informed about the implementation of the measures provided for in Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1832/85 (4), and in Commission Regulation (EEC) No 3540/85 (*), as last amended by Regulation (EEC) No 604/86 (6) ; whereas to that end certain information on the situation with regard to approved bodies and to production, markets and the pattern of trade in peas, field beans and sweet lupins must be communicated by Member States to the Commission at regular intervals ; Whereas, however, such communication should be kept to a strict minimum and should make allowance for the administrative facilities at present available in the Member States ; Whereas, in the interests of efficient administration, all the obligations falling on Member States as regards the information to be sent at regular intervals to the Commis ­ sion should be included in this Regulation, and Commis ­ sion Regulation (EEC) No 202/85 Q should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 3 Member States shall notify the Commission of the quanti ­ ties, compiled separately for peas, field beans and sweet lupins, for which applications for identification as referred to in Article 6 ( 1 ) of Regulation (EEC) No 2036/82 have been lodged during each half of each month, broken down into the quantities for which aid has been fixed in advance and those for which aid has not been fixed in advance . The information relating to the first 15 days of the month shall be notified by the 25th of the month in question and that relating to the remainder by the 10th of the following month . The information shall be supplied separately for products intended for animal feed and products intended for human or similar consumption . However, if during any half of any month a Member State receives no such applications, the requirement for twice ­ monthly notification to the Commission shall not apply. In such a case the Member State concerned shall inform the Commission , at the time that if forwards the monthly information required under Article 4, of any half-month periods during which no applications were received . HAS ADOPTED THIS REGULATION : Article 1 Member States shall forward to the Commission , within 30 days of approval , the names and addresses of bodies (') OJ No L 162, 12 . 6 . 1982, p. 28 . (l) OJ No L 151 , 10 . 6 . 1985, p. 7 . O OJ No L 219, 28 . 7 . 1982, p. 1 . 0 OJ No L 173, 3 . 7. 1985, p. 3 . n OJ No L 342, 14. 12 . 1985, p. 1 . (6) OJ No L 58 , 1 . 3 . 1986, p . 26 . 0 OJ No L 23, 26 . 1 . 1985, p . 22. No L 202/22 Official Journal of the European Communities 25. 7 . 86 Article 4 For each month, Member States shall forward to the Commission , within 30 days following the end of the month, the following information, compiled separately for peas, field beans and sweet lupins :  the number of certificates issued as referred to in Article 4 (2) of Regulation (EEC) No 2036/82, together with the quantities concerned,  the quantities for which Article 30 of Regulation (EEC) No 3540/85 has been applied,  the quantities for which Article 31 of Regulation (EEC) No 3540/85 has been applied. Article 5 Member States shall forward to the Commission before 1 November each year, for the preceding marketing year, the following information compiled separately for peas, field beans and sweet lupins :  the quantities actually used, broken down in accor ­ dance with the subdivisions of Article 9 of Regulation (EEC) No 3540/85, and the numbers of approved users, both in total and by type of use,  the quantities actually used by the approved bodies, broken down in accordance with the subdivisions of Article 21 of Regulation (EEC) No 3540/85, the number of such bodies and the numbers of producers belonging to them,  the number of declarations of delivery lodged as referred to in Article 4 ( 1 ) of Regulation (EEC) No 2036/82, together with the quantities covered by them. Article 6 Member States shall , by 31 July 1986 , forward to the Commission the information specified in Article 3, rela ­ ting to the period starting on 1 January 1986 and ending on 30 June 1986. No half-monthly breakdown of the information need be given in respect of that period. Article 7 Regulation (EEC) No 202/85 is hereby repealed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1986 . For the Commission Frans ANDRIESSEN Vice-President